Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the Terminal Disclaimer filed on January 15, 2021.  
Claims 1-20 are allowable over the prior art of record.
The present invention is directed to a methods, an apparatus and a computer readable storage medium are disclosed to monitor media exposure.  Claims 1, 9, and 17 are uniquely identify a distinct feature “a bandwidth usage pattern of an application is spiked or continuous based on a first event record representative of background execution of the application being started, access a second event record associated with the application, update the second event record to be representative of the background execution of the application being stopped when the bandwidth usage pattern is spiked and a timestamp of the second event record exceeds a temporal activity window, and determine a duration of background execution of the application based on the first event record and the second event record”.  Claims 2-8, 10-16, and 18-20 are allowed due to dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0031599
8028060
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443